SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF For the Month of May, Commission File Number: 33-99284 STENA AB (PUBL) (Translation of registrant's name into English) MASTHUGGSKAJEN, SE-, SWEDEN (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2 (b) under the Securities Exchange Act of 1934: Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 30, 2008 By: /s/ Staffan Hultgren Name: Staffan Hultgren Title: Director of Business Administration and Principal Financial Officer Stena AB and Consolidated Subsidiaries Forward-looking statements This Form 6-K includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995. Some of these statements can be identified by terms and phrases such as "anticipate," "should," "likely," "foresee," "believe," "estimate," "expect," "intend," "continue," "could," "may," "project," "plan," "predict," "will" and similar expressions and include references to assumptions that management believes are reasonable and relate to the future prospects, developments and business strategies. Such statements reflect the current views and assumptions with respect to future events and are subject to risks and uncertainties. As of January 1, 2008 the Company complies with International Reporting Standards (“IFRS”). The effects of the new accounting principles have been described in our 2007 Annual Report filed with the SEC. Many factors could cause the actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements. Factors that could cause the actual results to differ materially from those expressed or implied in such forward-looking statements, include, but are not limited to: - changes in general economic and business conditions; - unanticipated changes in laws and regulations; - changes in currency exchange rates and interest rates; - risks incident to vessel operations, including discharge of pollutants; - introduction of competing products and services by other companies; - changes in trading or travel patterns; - increases of costs of operations or the inability to meet efficiency or cost reduction objectives; - changes in business strategy; and - other risk factors listed in the reports furnished to the Securities and Exchange Commission from time to time. The Company does not intend, and undertakes no obligation, to revise the forward-looking statements included in this Form 6-K to reflect any future events or circumstances. The actual results, performance or achievements could differ materially from the results expressed or implied by these forward-looking statements. Table of Contents Page CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Income Statements for the three month periods ended March 31, 2007 and March 31, 3 Condensed Consolidated Balance Sheets as of December 31, 2007 and March 31, 2008 4 Condensed Consolidated Statements of Cash Flow for the three month periods ended March 31, 2007 and March 31, 5 Notes to Condensed Consolidated Financial Statements 6-7 OPERATING AND FINANCIAL REVIEW 8- 19 2 Stena AB and Consolidated Subsidiaries Condensed Consolidated Income Statements (unaudited) Three month periods ended March 31, 2007 March 31, 2008 SEK SEK $ (in millions) Revenues: Ferry operations 1,810 2,037 344 Drilling 918 1,133 191 Shipping 1,023 928 156 Property 494 517 87 New Businesses 409 476 80 Other 2 2 0 Total revenues 4,656 5,093 858 Net valuation on investment properties (151 ) (99 ) (17 ) Net gain on sales of assets 89 33 6 Total other income (62 ) (66 ) (11 ) Direct operating expenses: Ferry operations (1,339 ) (1,607 ) (271 ) Drilling (411 ) (480 ) (81 ) Shipping (817 ) (770 ) (129 ) Property (205 ) (195 ) (33 ) New Businesses (366 ) (409 ) (69 ) Other 2 (5 ) (1 ) Total direct operating expenses (3,136 ) (3,466 ) (584 ) Selling and administrative expenses (508 ) (591 ) (100 ) Depreciation and amortization (413 ) (493 ) (83 ) Total operating expenses (4,057 ) (4,550 ) (767 ) Income from operations 537 477 80 Share of affiliated companies results 2 23 4 Financial income and expense: Dividends received 10 21 4 Gain (loss) on securities, net 324 77 13 Interest income 277 244 41 Interest expense (484 ) (579 ) (99 ) Foreign exchange gains (losses), net 63 (14 ) (2 ) Other financial income (expense), net (138 ) (25 ) (4 ) Total financial income and expense 52 (276 ) (47 ) Minority interests (4 ) (1 ) 0 Income before taxes 587 223 37 Income taxes 14 256 43 Net income 601 479 80 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 3 Stena AB and Consolidated Subsidiaries Condensed Consolidated Balance Sheets (unaudited) December 31, 2007 March 31, 2008 SEK SEK $ (in millions) ASSETS Noncurrent assets: Intangible assets 690 754 127 Tangible fixed assets: Vessels 15,343 15,383 2,592 Construction in progress 5,821 5,616 946 Equipment 867 739 124 Ports 1,092 999 168 Property 22,779 22,840 3,848 Total tangible fixed assets 45,902 45,577 7,678 Financial fixed assets: Investment in affiliated companies 1,403 1,440 243 Investment in VIEs 9,251 8,331 1,403 Marketable securities 7,674 6,065 1,022 Other assets 5,435 5,513 929 Total financial fixed assets 23,763 21,349 3,597 Total noncurrent assets 70,355 67,680 11,402 Current assets: Inventories 418 469 79 Trade debtors 2,670 2,570 433 Other receivables 3,197 4,377 738 Prepaid expenses and accrued income 996 1,207 203 Short-term investments 3,180 1,254 211 Cash and cash equivalents 708 792 133 Total current assets 11,169 10,669 1,797 Total assets 81,524 78,349 13,199 SHAREHOLDERS´ EQUITY AND LIABILITIES Shareholders’ equity: Share Capital 5 5 1 Reserves 26,196 26,025 4,384 Minority interests 171 160 27 Total shareholders’ equity 26,372 26,190 4,412 Noncurrent liabilities: Long-term debt 23,335 23,919 4,029 Debt in VIEs 8,021 7,459 1,257 Senior notes 5,973 5,447 918 Capitalized lease obligations 2,307 1,574 265 Other noncurrent liabilities 886 811 136 Pension liabilities 1,495 1,228 207 Other provisions 2,713 1,653 279 Deferred income taxes 4,121 3,925 661 Total noncurrent liabilities 48,851 46,016 7,752 Current liabilities: Short-term debt 962 921 155 Capitalized lease obligations 154 72 12 Trade accounts payable 1,113 909 153 Income tax payable 116 80 14 Other 599 554 93 Accrued costs and prepaid income 3,357 3,607 608 Total current liabilities 6,301 6,143 1,035 Total shareholders’ equity and liabilities 81,524 78,349 13,199 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 4 Stena AB and Consolidated Subsidiaries Condensed Consolidated Statements of Cash Flow (unaudited) Three month periods ended March 31, 2007 March 31, 2008 SEK SEK $ (in millions) Net cash flows from operating activities: Net income 601 479 80 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 370 493 83 Gain on sale of property, vessels and equipment (89 ) (33 ) (6 ) Gain (loss) on securities, net (336 ) (77 ) (13 ) Unrealized foreign exchange (gains) losses (70 ) 112 19 Deferred income taxes (47 ) (275 ) (46 ) Minority interests 4 1 0 Provision for pensions (147 ) (134 ) (22 ) Net cash flows from trading securities (21 ) 1,592 268 Share of affiliated companies results (2 ) (23 ) (4 ) Other non cash items 151 93 16 Receivables (439 ) (1,237 ) (208 ) Prepaid expenses and accrued income (313 ) (235 ) (40 ) Inventories (26 ) (57 ) (10 ) Trade accounts payable (43 ) (194 ) (33 ) Accrued costs and prepaid income 875 452 76 Income tax payable (11 ) (30 ) (5 ) Other current liabilities 355 104 18 Net cash provided by operating activities 812 1,031 167 Net cash flows from investing activities: Purchase of intangible assets (15 ) (15 ) (3 ) Cash proceeds from sale of property, vessels and equipment 363 203 34 Capital expenditure on property, vessels and equipment (1,615 ) (1,724 ) (290 ) Purchase of subsidiaries, net of cash acquired (55 ) (9 ) Investment in affiliated companies (66 ) (13 ) (2 ) Proceeds from sale of securities 1,919 1,672 281 Purchase of securities (3,376 ) (1,128 ) (190 ) Other investing activities 31 (231 ) (39 ) Net cash used in investing activities (2,759 ) (1,291 ) (218 ) Net cash flows from financing activities: Proceeds from issuance of debt 5,041 1,850 311 Principal payments on debt (1,502 ) (557 ) (94 ) Net change in borrowings on line-of-credit agreements (719 ) (595 ) (100 ) Principal payments on capital lease obligations (10 ) (535 ) (90 ) Net change in restricted cash accounts (213 ) 27 5 Other financing activities (154 ) (4 ) 0 Net cash provided by financing activities 2,443 186 32 Effect of exchange rate changes on cash and cash equivalents (65 ) 158 27 Net change in cash and cash equivalents 431 84 14 Cash and cash equivalents at beginning of period 884 708 119 Cash and cash equivalents at end of period 1,315 792 133 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 5 Stena AB and Consolidated Subsidiaries Notes to Condensed Consolidated Financial Statements (unaudited) Note 1Basis of presentation The accompanying condensed consolidated financial statements present the financial position and results of operations of Stena AB (publ) and its subsidiaries (the “Company") and have been prepared in accordance with International Financial Reporting Standards (“IFRS”) (see also Note 4). The interim financial information included in the condensed consolidated financial statements is unaudited but reflects all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the results for the interim periods presented. Interim results for the three months ended March 31, 2008 are not necessarily indicative of the results to be expected for the full year. Solely for the convenience of the reader, the condensed financial statements for the most recent period have been translated into US dollars (“$”) using the noon buying rate on March 31, 2008 of $1 SEK 5.936. Note 2 Segment information (SEK in millions) Three month periods ended March 31, 2007 2008 Income from operations: Ferry operations 10 (77 ) Drilling 320 392 Shipping: Roll-on/Roll-off vessels 14 25 Crude oil tanker 85 5 Other shipping (5 ) (1 ) Net gain on sale of vessels - 33 Total shipping 94 62 Property 242 273 Net gain on sale of properties 89 1 Net valuations on investment properties (151 ) (99 ) Total property 180 175 New Businesses (19 ) 6 Other (48 ) (81 ) Total 537 477 (SEK in millions) Three month periods ended March 31, 2007 2008 Depreciation and amortization: Ferry operations 239 249 Drilling 126 192 Shipping: Roll-on/Roll-off vessels 23 26 Crude oil tankers 4 8 Other shipping 4 3 Total shipping 31 37 Property 6 2 New Businesses 9 11 Other 2 2 Total 413 493 6 Stena AB and Consolidated Subsidiaries Notes to Condensed Consolidated
